[GRAPHIC] 800.355.4570 [FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] March 24, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountA 1940 Act Registration Number:811-21104 1933 Act Registration Numbers:333-89236 and 333-142084 CIK:0001173492 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountA, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 28, 2014 The Alger Portfolios March 3, 2014 Alliance Bernstein Variable Products Series Fund, Inc. February 24, 2014 ALPS Variable Investment Trust March 3, 2014 American Century Variable Portfolios, Inc. February 26, 2014 American Century Variable Portfolios II, Inc. February 26, 2014 BlackRock Variable Series Funds, Inc. February 28, 2014 Direxion Insurance Trust March 7, 2014 Securities and Exchange Commission March 24, 2014 Page two Underlying Management Investment Company CIK Number Date(s) Filed Dreyfus Investment Portfolios February 14, 2014 Dreyfus Stock Index Fund, Inc. February 14, 2014 Dreyfus Variable Investment Fund February 14, 2014 DWS Variable Series I Fund February 26, 2014 DWS Variable Series II Fund February 26, 2014 Federated Insurance Series February 25, 2014 Franklin Templeton Variable Insurance Products Trust March 5, 2014 Goldman Sachs Variable Insurance Trust February 28, 2014 ING Investors Trust March 6, 2014 ING Variable Products Trust March 7, 2014 Ivy Funds Variable Insurance Portfolios March 7, 2014 Janus Aspen Series February 28, 2014 JPMorgan Insurance Trust March 4, 2014 Legg Mason Partners Variable Income Trust February 25, 2014 Lord Abbett Series Fund, Inc. February 26, 2014 MFS Variable Insurance Trust February 28, 2014 MFS Variable Insurance Trust II February 28, 2014 Neuberger Berman Advisers Management Trust February 24, 2014 Northern Lights Variable Trust March 4, 2014 March 5, 2014 March 11, 2014 March 12, 2014 March 13, 2014 Oppenheimer Variable Account Funds February 26, 2014 Panorama Series Fund, Inc. February 26, 2014 PIMCO Variable Insurance Trust February 28, 2014 Pioneer Variable Contracts Trust February 27, 2014 Putnam Variable Trust February 27, 2014 Rydex Variable Trust March 12, 2014 SBL Fund March 12, 2014 T. Rowe Price Equity Series, Inc. February 19, 2014 T. Rowe Price Fixed Income Series, Inc. February 19, 2014 Third Avenue Variable Series Trust February 26, 2014 Securities and Exchange Commission March 24, 2014 Page three Underlying Management Investment Company CIK Number Date(s) Filed The Universal Institutional Funds, Inc. March 7, 2014 Van Eck VIP Trust March 7, 2014 Variable Insurance Products Fund February 21, 2014 Variable Insurance Products Fund II February 21, 2014 Variable Insurance Products FundIV February 24, 2014 Variable Insurance Products FundV February 26, 2014 Variable Insurance ProductsIII February 21, 2014 Virtus Variable Insurance Trust March 10, 2014 Wells Fargo Variable Trust March 4, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue * Suite 641N. * Rye Brook, New York 10573
